--------------------------------------------------------------------------------

Exhibit 10.2


SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”), effective
as of January 1, 2011 by and between LAPOLLA INDUSTRIES, INC., a Delaware
corporation (the “Company”) and DOUGLAS J. KRAMER (the “Executive”).


WHEREAS, the parties have previously entered into an Executive Employment
Agreement effective May 5, 2008, as amended effective January 1, 2010
(collectively the “Existing Agreement”);


WHEREAS, the parties desire to amend the Existing Agreement and enter into this
Amendment to eliminate the automatic right by Executive to receive a quarterly
portion of the projected annual bonus that would be payable to Executive for a
given fiscal year provided the Company achieved its budgeted earnings for such
year, as long as Company is on target to achieve its budgeted earnings for such
year, subject to a claw back of such quarterly payments if the Company does not
meet the annual budget; and


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1.    EFFECTIVE DATE. Except as otherwise expressly provided to the contrary,
this Amendment shall be effective as of January 1, 2011.


2.    SECTION 3.2 OF SECTION 3 OF THE EXISTING AGREEMENT, “COMPENSATION AND
RELATED MATTERS”, IS AMENDED TO INCLUDE ONLY THE FOLLOWING LANGUAGE:


“4.2    Annual Bonus. Executive shall be entitled to an annual bonus (“Bonus”)
equal to twenty-five percent (25%) of his Base Salary if Company achieves its
“Budgeted” earnings before interest, taxes, depreciation and amortization
(“EBITDA”) for the Company’s fiscal year. The Company’s Budgeted earnings for
each fiscal year shall be established by the Company, and approved by the Board
of Directors or its designee, in its discretion. The Bonus shall be increased to
thirty percent (30%) of Executive’s Base Salary if Company achieves 110% of its
budgeted EBITDA and shall be increased to thirty-five percent (35%) of
Executive’s Base Salary if Company achieves 120% of its budgeted EBITDA.  If the
Company achieves greater than 120% of its budgeted EBITDA, the Chairman of the
Board, in his discretion, may increase the Bonus payable to Executive to an
amount greater than thirty-five percent of his Base Salary, subject to review
and approval by the Compensation Committee, in its discretion.”


3.    ENTIRE AGREEMENT.  This Amendment, together with the Existing Agreement
constitute the entire agreement between the parties hereto with respect to the
terms of the Executive’s employment with the Company and together supersede all
other prior agreements, if any, understandings and arrangements, oral or
written, between the parties hereto with respect to such subject matter, and the
terms and conditions of the Executive’s employment with the Company shall be
governed solely pursuant to the terms of this Amendment and the Existing
Agreement.  In the event of any conflict between the terms of this Amendment and
the Existing Agreement, the terms of this Amendment shall govern.  Except as
superseded by the terms of this Amendment, the terms of the Existing Agreement
shall remain in full force and effect as existing prior to the signing of this
Amendment.


4.    COUNTERPARTS.  This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


5.    CONSULTATION AND REVIEW BY INDEPENDENT COUNSEL. Executive represents to
Company that he has consulted with and been advised by independent counsel of
his own choosing in connection with the negotiation of the form and substance of
this Amendment prior to its execution.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and the Executive has executed this Amendment as
of the day and year below.


LAPOLLA INDUSTRIES, INC.
     
EXECUTIVE
                     
By:
  /s/  Michael T. Adams, EVP
 
7/6/11
 
By:
  /s/  Douglas J. Kramer
 
7/6/11
Name:
        Michael T. Adams
 
Date
 
Name:
        Douglas J. Kramer
 
Date
Title:
        Executive Vice President
             

 
 

--------------------------------------------------------------------------------